JAGGARD, J.
(concurring).
I am unable to find any reason why a telephone company should not pay a tax on land on general lists in addition to the tax on gross earnings, if a constitutional statute should so require. It is naturally within the legislative power, unless restricted by some constitutional provision, to enact such statute. That previous experiments in taxation on gross earnings may have been in commutation of all other taxes, in no wise restricts or tends to restrict the exercise of legislative power to tax in part on general lists and in part through a levy on gross earnings. That a wrong construction had previously been *289placed upon a particular statute by public officials would neither repeal nor avoid it. The question.here seems to me to be whether there is such a constitutional statute now in force'in this state. This turns upon the reading of the proviso referred to in the majority opinion. If that proviso reads as the telephone company contends, viz., “that nothing in this act contained shall operate to authorize the assessment or taxation of any farm land or ordinary business blocks or property owned by any such corporation, person, firm of company except in the manner provided by the ordinary methods of taxation,” it would seem quite clear that only farm lands or ordinary business blocks can be taxed on general lists. If, as the state claims, this proviso reads, not “farm lands,” but “land,” then lands generally, including ordinary business blocks, must be taxed on general lists. The enrolled bill controls. It follows that, inasmuch as the premises here sought to be taxed are not farm lands or ordinary business blocks, they were not subject to ordinary taxation on general lists.